 Case 3:20-cv-01336-JPG Document 13 Filed 03/19/21 Page 1 of 3 Page ID #52




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEMETRIUS D. MOORE, #14653-025,                  )
                                                 )
                               Plaintiff,        )
                                                 )
vs.                                              )      Case No. 20-cv-1336-JPG
                                                 )
SHANNON WOLFF, et al,                            )
                                                 )
                               Defendants.       )

                                  ORDER OF DISMISSAL
GILBERT, District Judge:

       On December 15, 2020, Plaintiff filed a Complaint pursuant to the Federal Tort Claims Act

to complain about the conditions of his confinement at Randolph County Jail located in Chester,

Illinois. (Doc. 1). The Court screened the Complaint pursuant to 28 U.S.C. § 1915A and dismissed

it without prejudice for failure to state a claim for relief on January 12, 2021. (Doc. 7). Plaintiff

was granted leave to file a First Amended Complaint on or before February 9, 2020. (Id.). He was

warned that failure to do so would result in dismissal of the action with prejudice. (Id. at 5) (citing

FED. R. CIV. P. 41(b)). He was also warned that he would receive one of his three allotted “strikes”

within the meaning of 28 U.S.C. § 1915(g). He nevertheless missed the deadline for amending the

complaint, and he failed to request an extension.

       Plaintiff also filed a Motion for Leave to Proceed in forma pauperis (“IFP motion”) without

the necessary trust fund information. (Doc. 2). On December 17, 2020, the Court entered an Order

directing Plaintiff to provide the Clerk of Court with his prisoner trust fund account statement and

certification form completed by the Trust Fund Officer for the period June 1, 2020 through

December 15, 2020 within 45 days (i.e., on or before February 1, 2021) (Doc. 5). He was warned




                                                  1
 Case 3:20-cv-01336-JPG Document 13 Filed 03/19/21 Page 2 of 3 Page ID #53




that failure to do so would result in dismissal of the action, and he was provided with a blank

certification form. Id. Plaintiff also missed this deadline and failed to request an extension.

        On February 26, 2021, the Court entered a Notice of Impending Dismissal. (Doc. 12). The

Court explained that without a properly completed IFP Motion and certified trust fund statement

for the applicable time period, the Court will not grant IFP status or allow him to proceed any

further in this matter. And, without a First Amended Complaint, the case would be dismissed with

prejudice. Plaintiff was be given one final opportunity to pursue this case – an additional fourteen

(14) days to submit a First Amended Complaint and a properly completed trust fund certification

and statement (due on or before March 11, 2021). Plaintiff was warned that failure to comply with

the Order would result in dismissal of the action with prejudice, and he was provided with a blank

certification form.

        To date, Plaintiff has failed to file a First Amended Complaint or provide the necessary

prisoner trust fund account information required to determine whether he is entitled to proceed

without prepaying fees and costs. The extended deadline expired a week ago, and Plaintiff has not

requested additional time to comply with the Court’s Order (Doc. 12). The Court will not allow

this matter to linger.

        Accordingly, this case is DISMISSED with prejudice based on Plaintiff’s failure to comply

with the Court’s Orders (Docs. 5, 7, 12) to file a First Amended Complaint and trust fund account

information. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994).

        This dismissal counts as one of Plaintiff’s three allotted “strikes” under 28 U.S.C.

§ 1915(g).




                                                 2
 Case 3:20-cv-01336-JPG Document 13 Filed 03/19/21 Page 3 of 3 Page ID #54




       Plaintiff’s Motion for Leave to Proceed in forma papueris (Doc. 2) is TERMINATED.

His obligation to pay the filing fee for this action was incurred at the time the action was filed, thus

the filing fee of $400.00 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998). Plaintiff’s obligation to pay the $400.00 filing fee for this

action was incurred at the time the action was filed. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). Accordingly, the agency having custody of Plaintiff

is directed to remit the $400.00 filing fee from his prison trust fund account if such funds are

available. If he does not have $400.00 in his account, the agency must send an initial payment of

20% of the current balance or the average balance during the past six months, whichever amount

is higher. Thereafter, the agency shall begin forwarding monthly payments of 20% of the

preceding month’s income credited to Plaintiff’s trust fund account (including all deposits to the

inmate account from any source) until the statutory fee of $400.00 is paid in its entirety. The

agency having custody of Plaintiff shall forward payments from his account to the Clerk of Court

each time his account exceeds $10.00 until the $400.00 filing fee is paid. Payments shall be mailed

to: Clerk of the Court, United States District Court for the Southern District of Illinois. The Clerk

is DIRECTED to mail a copy of this Order to the Trust Fund Officer at the Tallahatchie County

Correctional Center upon entry of this Order.

       IT IS SO ORDERED.

       DATED: 3/19/2021
                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge




                                                   3
